



EXHIBIT 10.2


STEELCASE INC. MANAGEMENT INCENTIVE PLAN
PREAMBLE
This STEELCASE INC. MANAGEMENT INCENTIVE PLAN (“Plan”) is a program for
measuring financial performance in terms of certain performance measures and
providing eligible Employees with incentive compensation based upon the
performance measure results. The objective of the Plan is to encourage
initiative, resourcefulness, teamwork, motivation, and efficiency on the part of
all Employees that will result in financial success for both the shareholders
and the Employees of the Company. The Plan provides annual incentive
compensation for eligible Employees who are in a position to make substantial
contributions toward achievement of the financial performance goals established
pursuant to the Plan.
SECTION 1
ESTABLISHMENT OF PLAN


1.1Plan Document


This instrument, as amended from time to time, constitutes the governing
document of the Plan.
1.2Effective Date


The initial effective date of the Plan was June 27, 1994 and was amended and
restated as of March 1, 2002, February 24, 2007 and February 24, 2012. The Plan
as hereby further amended and restated is effective as of February 25, 2017,
with respect to any incentive award established on or after such date; provided,
however, that the grant intended to meet the Performance Based Exception with
respect to Plan Year 2018 and after, shall be subject to the approval by
stockholders of the Plan at the annual meeting for the stockholders of the
Company held in 2017.


1.3Incentive Compensation Plan


The Plan is an annual compensation program for eligible Employees. Because the
Plan does not provide welfare benefits and does not provide for the deferral of
compensation to termination of employment, it is established with the intent and
understanding that it is not an employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974, as amended.
SECTION 2
DEFINITIONS


The following terms shall have the definition stated, unless the context
requires a different meaning:
2.1Affiliate


“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations of the Exchange Act.
2.2Beneficial Owner or Beneficial Ownership


“Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed to
such term in the Rule 13d-3 of the General Rules and Regulations of the Exchange
Act.





--------------------------------------------------------------------------------





2.3Beneficiary


“Beneficiary” means the individual, trust, or other entity designated by the
Participant to receive any incentive compensation payable with respect to the
Participant under the Plan after the Participant’s death. A Participant may
designate or change a Beneficiary by filing a signed designation with the
Committee in a form approved by the Committee. A Participant’s will is not
effective for this purpose.
If a designation has not been completed properly and filed with the Committee or
is ineffective for any other reason, the Beneficiary shall be the Participant’s
Surviving Spouse. If there is no effective designation and the Participant does
not have a Surviving Spouse, the remaining benefits, if any, shall be paid to
the Participant’s estate.
2.4Board of Directors


“Board” or “Board of Directors” means the Board of Directors of the Company.
2.5Change in Control


“Change in Control” of the Company shall be deemed to have occurred if the event
set forth in any one of the following paragraphs shall have occurred:


(a)
any Person (other than any Initial Holder or Permitted Transferee) (i) is or
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing thirty percent (30%) or more of the combined voting power
of the Company’s then outstanding securities, excluding any Person who becomes
such a Beneficial Owner in connection with a transaction described in clause (i)
of paragraph (c) below, and (ii) the combined voting power of the securities of
the Company that are Beneficially Owned by such Person exceeds the combined
voting power of the securities of the Company that are Beneficially Owned by all
Initial Holders and Permitted Transferees at the time of such acquisition by
such Person or at any time thereafter; or



(b)
the following individuals cease for any reason to constitute a majority of the
number of Directors then serving: individuals who, on the date hereof,
constitute the Board and any new Director (other than a Director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of Directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s shareholders was approved or
recommended by a vote of at least two-thirds (2/3) of the Directors then still
in office who either were Directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or



(c)
there is consummated a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with or involving any other corporation,
other than (i) a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereto), at least fifty-five
percent (55%) of the combined voting power of the securities of the Company or
such surviving entity or any parent thereof outstanding immediately after such
merger or consolidation, or (ii) a merger or consolidation effected to implement
a recapitalization of the Company (or similar transaction) in which no Person
(other than an Initial Holder or Permitted Transferee) is or becomes the
Beneficial






--------------------------------------------------------------------------------





Owner, directly or indirectly, of securities of the Company (not including in
the securities Beneficially Owned by such Person any securities acquired
directly from the Company or its Affiliates) representing thirty percent (30%)
or more of the combined voting power of the Company’s then outstanding
securities; or


(d)
the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least fifty-five percent (55%) of the
combined voting power of the voting securities of which are owned by
shareholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.



However, in no event shall a Change in Control be deemed to have occurred, with
respect to a Participant, if the Participant is part of a purchasing group which
consummates the Change in Control transaction. A Participant shall be deemed
“part of a purchasing group” for purposes of the preceding sentence if the
Participant is an equity participant in the purchasing company or group (except
for: (i) passive ownership of less than three percent (3%) of the stock of the
purchasing company; or (ii) ownership of equity participant in the purchasing
company or group which is otherwise not significant, as determined prior to the
Change in Control by a majority of the non-employee continuing Directors).
Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership,
directly or indirectly, in an entity which owns all or substantially all of the
assets of the Company immediately following such transaction or series of
transactions.
2.6Code


“Code” means the Internal Revenue Code of 1986, as amended.
2.7Committee


“Committee” means the Compensation Committee of the Board of Directors and shall
be comprised entirely of Directors who are considered “outside directors” under
Section 162(m) of the Code.
2.8Company


“Company” means Steelcase Inc., including all consolidated subsidiaries,
unconsolidated or consolidated partnerships and joint ventures of Steelcase Inc.
and in the case of determining whether a Change in Control has occurred, the
Company shall mean Steelcase Inc.
2.9Covered Employee


“Covered Employee” shall have the meaning ascribed to such term in Section
162(m)(3) of the Code.
2.10Director


“Director” means any individual who is a member of the Board; provided, however,
that any Director who is employed by the Company or any Affiliate shall be
considered an Employee under this





--------------------------------------------------------------------------------





Plan and, except for purposes of the definition of “Change in Control” under
this Plan, shall not be considered a Director.
2.11Employee


“Employee” means any individual in the employ of the Company. Independent
contractors, leased employees, and self-employed individuals are not included.
2.12Exchange Act


“Exchange Act” means the Securities and Exchange Act of 1934, as amended from
time to time, or any successor act thereto.
2.13Fiscal Year


“Fiscal Year” means the financial reporting and taxable year of Steelcase Inc.
2.14Initial Holder


“Initial Holder” shall have the meaning set forth in the Second Restated
Articles of Incorporation of the Company.
2.15Normal Retirement Date


“Normal Retirement Date” means the date the Participant attains age 65, or if
earlier, the date the sum of the Participant’s age and years of continuous
service equals or exceeds 80.
2.16Participant


“Participant” means an Employee designated to participate in this Plan for a
Plan Year pursuant to Section 4.
2.17Performance Based Exception


“Performance Based Exception” means the performance based exception from the tax
deductibility limitations in Code Section 162(m).
2.18Performance Measures


“Performance Measures” mean one or more of the following:
(a)
earnings per share;

(b)
net income (before or after taxes);

(c)
return measures (including, but not limited to, assets, equity, sales,
investment, return on invested capital (“ROIC”) or internal rate of return);

(d)
cash flow (including, but not limited to, operating cash flow, free cash flow,
cash flow return on investment (discounted or otherwise), or cumulative cash
flow per share);

(e)
earnings before or after taxes (including, but not limited to, earnings before
all or any interest, taxes, depreciation and/or amortization (“EBIT”, “EBITA”,
EBITDA”);

(f)
gross revenues or sales;

(g)
operating profit (including, but not limited to, net operating profit after
taxes (“NOPAT”);

(h)
margins (including, but not limited to, gross margin, operating margin or
pre-tax profit margin);

(i)
operating expenses;






--------------------------------------------------------------------------------





(j)
operating income (“OI”)

(k)
working capital;

(l)
share price (including, but not limited to, growth measures, total shareholder
return (“TSR”) and relative total shareholder return);

(m)
economic value added (“EVA”);

(n)
dividend payments;

(o)
implementation or completion of critical projects or processes;

(p)
strategic business criteria, consisting of one or more objectives based on
meeting specified market share, market penetration, product launch, inventory
goals, geographic business expansion, customer satisfaction, employee
satisfaction, human resources management, supervision of litigation, information
technology, and goals relating to acquisitions, divestitures, joint ventures and
similar transactions, productivity ratios, expense targets or cost reduction
goals, and budget comparisons;

(q)
personal professional objectives, including any of the foregoing performance
goals, the implementation of policies and plans, the negotiation of
transactions, the development of long-term business goals, management succession
plans, formation of joint ventures, research or development collaborations, and
the completion of other corporate transactions; and

(r)
any combination of, or a specified increase or decrease in, any of the
foregoing.



2.19Permitted Transferee


“Permitted Transferee” shall have the meaning set forth in the Second Restated
Articles of Incorporation of the Company and include a Permitted Trustee solely
in its capacity as a trustee of a Permitted Trust.
2.20Permitted Trust


“Permitted Trust” shall have the meaning set forth in the Second Restated
Articles of Incorporation of the Company.
2.21Permitted Trustee


“Permitted Trustee” shall have the meaning set forth in the Second Restated
Articles of Incorporation of the Company.
2.22Person


“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof,
including a “group” as defined in Section 13(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.
2.23Plan Year


“Plan Year” means the Fiscal Year of the Company as in effect as of the date
hereof, or such other twelve month period as the Committee shall establish.
2.24Retirement


“Retirement” means termination of employment on or after the Participant’s
Normal Retirement Date.





--------------------------------------------------------------------------------





2.25Surviving Spouse


“Surviving Spouse” means the husband or wife of the Participant at the time of
the Participant’s death who survives the Participant. If the Participant and
spouse die under circumstances that make the order of their deaths uncertain, it
shall be presumed for purposes of this Plan that the Participant survived the
spouse.
2.26Total Disability


“Total Disability” or “Disability” means that, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months, the individual is unable to engage in any substantial gainful activity
or is receiving income replacement benefits under an accident and health plan
covering employees of the Company for a period of not less than three months.
The determination of Total Disability shall be made by the Committee through
procedures established for that purpose and on the basis of reasonable medical
examinations. The cost of any medical examination shall be an expense of
administration of the Plan.
SECTION 3
ADMINISTRATION OF PLAN


3.1Administration of Plan by Committee


The Plan shall be administered by the Committee. The Committee shall have full
discretionary authority in the operation and administration of the Plan. The
Committee shall act by vote or consent of a majority of its members. To the
extent necessary or appropriate, the Committee will adopt rules, policies, and
forms for the administration, interpretation, and implementation of the Plan.
The Committee may delegate administrative authority and responsibility from time
to time to and among other committees approved by the Committee and individual
Employees of the Company, but all actions taken pursuant to delegated authority
and responsibility shall be subject to review and change by the Committee. With
respect to awards that are intended to meet the Performance Based Exception and
that are made to a Participant who is expected to be a Covered Employee, such
delegation shall not include any authority or responsibility which would cause
the Participant’s award to fail the Performance Based Exception. All decisions,
determinations, and interpretations of the Plan by the Committee shall be final
and binding on all parties.
A member of the Committee or individual or group to whom authority is delegated
shall not participate in and shall not be counted as a member, individual or
group with respect to any action of the Committee directly affecting only that
member, individual or group.
3.2Responsibility; Indemnification


A member of the Committee or any other individual or group to whom authority is
delegated shall not be personally responsible or liable for any act or omission
in connection with performance of powers or duties or the exercise of discretion
or judgment in the administration and implementation of the Plan. The Company
shall hold harmless and indemnify each member of the Committee, and any other
individual or group exercising delegated authority or responsibility with
respect to the Plan, from any and all liabilities and costs arising from any act
or omission related to the performance of duties or the exercise of discretion
and judgment with respect to the Plan.





--------------------------------------------------------------------------------





SECTION 4
ELIGIBILITY


4.1Participation


An Employee who (a) is not a Covered Employee or (b) does not directly report to
the chief executive officer of the Company (the “CEO”), shall be a Participant
in the Plan for a Plan Year upon designation as a Participant for that year by
the CEO or the Committee. When deemed appropriate by the CEO or the Committee,
the CEO or the Committee may designate an effective date for the commencement of
participation by an Employee who is not a Covered Employee or an Employee who
does not directly report to the CEO that is subsequent to the first day of the
Plan Year.
A Covered Employee or an Employee who directly reports to the CEO shall be a
Participant in the Plan for a Plan Year upon designation as a Participant for
that year by the Committee. When deemed appropriate by the Committee, the
Committee may designate an effective date for the commencement of participation
by a Covered Employee or an Employee who directly reports to the CEO that is
subsequent to the first day of the Plan Year.
Designated Participants shall be notified in writing and provided a written
summary and explanation of the Plan. Each award under the Plan granted to a
Participant who is expected to be a Covered Employee shall comply with the
Performance Based Exception.
4.2Continuing Participation


Designation as a Participant for a Plan Year will continue in effect for each
succeeding Plan Year until participation is terminated by the CEO or the
Committee. The CEO or the Committee may terminate participation by an Employee
at any time with or without cause.
SECTION 5
MEASUREMENT OF COMPANY PERFORMANCE


5.1Performance


For purposes of the Plan, financial performance of the Company or any
subdivision of the Company shall be measured by one or more Performance
Measures. In general, the Plan shall be administered so that the incentive
compensation provided to a Participant under the Plan for each Plan Year is
based on absolute performance with respect to the Performance Measures, improved
performance relative to prior performance with respect to the Performance
Measures or a combination of these criteria.
5.2Determination of Performance


The Performance Measures shall be determined for each Plan Year by the
Committee. The Performance Measures generally shall be determined by application
of accounting principles consistently applied from year to year. Nevertheless,
the Committee shall have full authority and discretion to modify the accounting
principles and components applied in the determination of the Performance
Measures from time to time as the Committee deems necessary or appropriate.
For most Participants, the Performance Measures and the performance of the
Performance Measures shall be determined with respect to the Company’s
Performance Measures and the performance of the Company’s Performance Measures.
Nevertheless, the Committee may determine that the Performance Measures and the
performance of the Performance Measures applicable to one or more Participants
for a Plan Year shall be determined with respect to a business unit comprising
less than





--------------------------------------------------------------------------------





all of Steelcase Inc., or may be based upon a weighted average of the separate
Performance Measures or performance of the Performance Measures of more than one
business unit chosen by the Committee from among Steelcase Inc. and
subsidiaries, divisions, and other subdivisions of Steelcase Inc. If weighted
averaging is applied, the Committee will determine the weighting percentages
applicable for each relevant classification of Participants for the Plan Year,
and the percentages will be published at the time of publication of the
performance targets and the target incentive percentages of the Performance
Measures.
5.3Performance Measures and/or Growth Target


The Performance Measures and/or the growth performance targets of the
Performance Measures for each Plan Year shall be determined by the Committee and
published to Participants. Notwithstanding the preceding sentence, with respect
to awards designed to qualify for the Performance Based Exception, the
Performance Measures and/or the growth performance targets of the Performance
Measures shall be established at a time (a) prior to ninety (90) days after the
commencement of the Plan Year and (b) when the achievement of the performance
targets are substantially uncertain.
5.4Leverage Factor


Leverage factors also shall be determined by the Committee and announced to
Participants for each Plan Year. Notwithstanding the preceding sentence, with
respect to awards designed to qualify for the Performance Based Exception, the
leverage factors shall be established at a time (a) prior to ninety (90) days
after the commencement of the Plan Year and (b) when the achievement of the
performance targets are substantially uncertain. The leverage factors are (i)
the amount of the performance above or below growth performance targets with
respect to the Performance Measures for the Plan Year that will cause each
Participant’s incentive compensation for the Plan Year to be double the
Participant’s target incentive compensation for the Plan Year, if positive, or
to be zero for the Plan Year, if negative and (ii) the absolute leverage factor.
The leverage factors for a Plan Year may be the same or different.
5.5Adjustments


Adjustments to the Performance Measures and the Performance Measure targets may
be made when deemed appropriate by the Committee pursuant to Section 9;
provided, however, with respect to awards designed to qualify for Performance
Based Exception, the Performance Measures and the Performance Measure targets
may not be adjusted after the Committee has approved them for a Plan Year in a
manner that would cause an increase in the amount of resulting incentive
compensation. Nevertheless, to the extent permitted under Code Section 162(m),
the Committee shall make appropriate adjustments to the Performance Measures and
the Performance Measure targets to reflect the impact of the following unusual
or infrequently occurring items not reflected in such goals: (a) any profit or
loss attributable to acquisitions or dispositions of stock or assets, (b) any
changes in accounting standards that may be required or permitted by the
Financial Accounting Standards Board or adopted by the Company after the goal is
established, (c) all items of gain, loss or expense for the year related to
restructuring charges for the Company, (d) all items of gain, loss or expense
for the year determined to be unusual in nature or infrequent in occurrence or
related to the disposal of a segment of a business, (e) all items of gain, loss
or expense for the year related to discontinued operations that do not qualify
as a segment of a business as defined in APB Opinion No. 30 and S.F.AS No. 144,
and (f) such other items as may be prescribed by Section 162(m) of the Code and
the Treasury Regulations thereunder as may be in effect from time to time, and
any amendments, revisions or successor provisions and any changes thereto.





--------------------------------------------------------------------------------





SECTION 6
INCENTIVE COMPENSATION TARGETS


6.1Target Incentive Compensation


The target annual compensation for each Participant for each Plan Year shall be
an amount that is a percentage of the Participant’s base pay for the Plan Year.
6.2Annual Percentages


Annual target incentive compensation percentages shall be determined for each
Participant for each Plan Year. The annual target incentive compensation
percentages shall be determined by the Committee and published to Participants
for the Plan Year.
6.3Maximum Award


The maximum amount that may be paid to any Employee as annual incentive
compensation with respect to any Plan Year shall be $4 million.
SECTION 7
DETERMINATION AND PAYMENT OF INCENTIVE AMOUNTS


7.1Timing of Determination


The Performance Measures and the performance of the Performance Measures,
including any necessary or appropriate adjustments required or permitted
hereunder, shall be determined as soon as administratively feasible following
the availability of final financial results for the Plan Year.
The Committee shall certify, in writing, the attainment of year end results for
the Performance Measures and the associated bonus multiple with respect to any
award designed to qualify for the Performance Based Exception.
7.2Determination of Incentive Compensation


Under rules established by the Committee, the incentive compensation for each
Participant for each Plan Year shall be calculated by the following steps:
(a)     Bonus Multiple. The bonus multiple shall be calculated based on (i) the
actual level of performance of the Performance Measures and (ii) growth of the
Performance Measures for a Plan Year. The Committee shall determine the relative
weight of each component to derive the bonus multiple.


(b)    Incentive Compensation. Annual incentive compensation for each
Participant for the Plan Year shall be the result obtained by multiplying the
Participant’s individual target annual incentive percentage for the Plan Year by
the applicable bonus multiple for the Plan Year and then multiplying the
resulting percentage by the Participant’s base pay for the Plan Year to
determine the dollar amount of the Participant’s incentive compensation. If a
Participant’s base pay changes during a Plan Year, proportionate annual
incentive compensation shall be calculated, under the rules established by the
Committee, for each period of the Plan Year that each level of base pay was in
effect. The proportionate incentive compensation for each level of base pay
shall be calculated by annualizing that level of base pay, multiplying by the
applicable annual target incentive percentage for that level of base pay and the
bonus multiple, and





--------------------------------------------------------------------------------





then multiplying the resulting amount by a fraction, the numerator of which is
the number of days during the Plan Year that the level of base pay was in effect
and the denominator of which is the number of days in the Plan Year.


(c)    Maximum. Notwithstanding the foregoing and subject to Section 6.3, the
Committee may determine the maximum amount of annual incentive compensation for
each Participant in a Plan Year.


7.3Payment of Annual Incentive Amount


The dollar amount of the annual incentive compensation for a Plan Year shall be
paid to the Participant as soon as feasible following the completion of the
incentive compensation calculations for the Plan Year; provided, however, that
no amount shall be paid with respect to any award designed to qualify for the
Performance Based Exception until the Committee has certified the Performance
Measures and the attainment of the performance targets of the Performance
Measures with respect to such award in accordance with Section 7.1; provided,
further, that payment shall be made no later than 2 1/2 months following the end
of the calendar year in which such Plan Year ends.
7.4Partial Year Participation, Employment Changes and Forfeitures


(a)    Partial Year Participation. If an Employee is designated to become a
Participant in a Plan Year as of a date other than the first day of the Plan
Year, the Participant’s incentive award compensation for the Plan Year shall be
determined, under rules established and maintained by the Committee for this
purpose from time to time, on the basis of the Participant’s time of
participation during the Plan Year.


(b)    Employment Changes. Target incentive percentages and incentive awards for
a Participant for a Plan Year will be prorated under rules established and
maintained by the Committee for this purpose from time to time, in the event of
any change in compensation or employment status or location, or any other change
that would affect the determination for the Plan Year, in proportion to the
duration of each applicable factor during the Plan Year.
 
(c)    Retirement, Death or Disability. If a Participant’s employment terminates
during a Plan Year by reason of Retirement, death or Total Disability, the
Participant’s incentive compensation dollar amount for the Plan Year, if any,
shall be prorated, under rules established and maintained by the Committee for
such purpose, based on the Participant’s time of active employment as a
Participant during the Plan Year. The annual compensation payment shall be paid
to the Participant or the Participant’s beneficiary at the time the annual
incentive compensation payments are made under the Plan.


(d)    Other Termination of Employment. Except as otherwise provided in this
subsection (d) or pursuant to subsection (e), upon termination of a
Participant’s employment during a Plan Year for any reason other than
Retirement, death, or Total Disability, the Participant shall not be entitled to
the payment of incentive compensation for the Plan Year. Notwithstanding the
preceding sentence, the Committee shall have full discretion to determine that
payment of a prorated annual incentive compensation award may be made when
termination of the Participant’s employment results from job elimination,
reduction in work force or other similar company initiative, or is encouraged or
induced by incentives offered by the Company; provided, that such actions would
not cause any payment to result in deferred compensation that is subject to the
additional tax under Section 409A of the Code.





--------------------------------------------------------------------------------





(e)    Competition. A Participant shall not be entitled to the payment of
incentive compensation for the Plan Year in the event the Participant directly
or indirectly engages in Competition with Steelcase Inc. Competition means
directly or indirectly engaging in competition with the Company or any
subdivision, subsidiary, or affiliate of the Company (collectively, the “Company
Group”) at any time during employment with the Company Group or during the one
(1) year period following termination of employment with the Company Group,
without prior approval of the Committee. A Plan Participant engages in
competition if that person participates directly or indirectly in the
manufacture, design or distribution of any products of the same type as those of
the Company Group, including, but not limited to, office furniture, office
systems, architectural products, or technology products and offerings, or the
providing of any related services or offerings, for or on behalf of any person
or entity other than the Company and its authorized dealers, at any location
within or without the United States of America. It is intended that this
definition shall be enforced to the fullest extent permitted by law. If any part
of this definition shall be construed to be invalid or unenforceable, in whole
or in part, then such definition shall be construed in a manner so as to permit
its enforceability to the fullest extent permitted by law.


(f)    Committee Discretion. Pursuant to the powers conferred in Section 9, the
Committee may make other rules and exceptions applicable to participation and
employment changes.


7.5Reports


From time to time during each Plan Year and as of the end of each Plan Year, the
Committee shall provide to each Participant information concerning current and
cumulative performance of the Performance Measures.
SECTION 8
CHANGE IN CONTROL


Upon a Change in Control, the Participant’s incentive compensation dollar amount
for the Plan Year, if any, shall be based on the greater of (a) the amount
earned as determined using the applicable performance of the Performance Measure
achieved through the date of the Change in Control, as determined by the
Committee in its sole discretion or (b) the amount earned as determined using
the target level of performance the Performance Measure, and in either case,
shall be prorated based on the Participant’s time of active employment as a
Participant during the Plan Year through the date of the Change in Control. The
prorated bonus shall be paid as a single lump sum payment to the Participant as
soon as reasonably practicable following the date of the Change in Control, but
in no event later than 30 days following the date of the Change in Control.
Payments made under this Section 8 shall be made only to the extent that actions
taken under this Section 8 would not cause any payment to result in deferred
compensation that is subject to the additional tax under Section 409A of the
Code.
SECTION 9
COMMITTEE DISCRETION


The Committee shall exercise all of its power and duties as the Committee deems
appropriate in its sole and absolute discretion. All decisions of the Committee
shall be final and binding on all Participants and their respective heirs and
representatives. In the event it is determined, in the judgment and discretion
of the Committee, that any factor applicable in the ultimate determination of
incentive compensation under the Plan for a Plan Year is not appropriate with
respect to one or more Participants





--------------------------------------------------------------------------------





due to unusual events, unforeseen circumstances, or other factors deemed
material and relevant, the applicable factor or the amount of the resulting
incentive compensation may be adjusted or modified in any manner deemed
appropriate by the Committee; provided, however, that with respect to awards
designed to qualify for the Performance Based Exception, no applicable factor
may be adjusted in a manner that would cause an increase in the amount of
resulting incentive compensation and the resulting incentive compensation may
not be increased.
SECTION 10
AMENDMENT AND TERMINATION


10.1Amendment


The Plan may be amended in any manner at any time by action of the Board of
Directors or the Committee.
10.2Termination


The Plan may be suspended at any time by action of the Committee, pending the
next meeting of the Board of Directors of Steelcase Inc. Any suspension may be
approved and ratified and the Plan may be terminated at any time by action of
the Board of Directors.


SECTION 11
GENERAL PROVISIONS


11.1Benefits Not Guaranteed


Neither the establishment and maintenance of the Plan nor participation in the
Plan shall provide any guarantee or other assurance that incentive compensation
will be payable under the Plan. The success of Steelcase Inc. and its
subdivisions and affiliates, as determined hereunder, and adjusted as provided
herein, and application of the administrative rules and determinations by the
Committee shall determine the extent to which Participants are entitled to
receive incentive compensation payments and credits hereunder.
11.2Clawback


If the Company’s financial results are materially restated, the Committee may
review the circumstances surrounding the restatement and determine whether and
which Participants will be required to forfeit the right to receive any future
payments under Section 7 of the Plan and/or repay any prior payments determined
by the Committee to have been inappropriately received by the Participant. If
the Company’s financial results are restated due to fraud, any Participant who
the Committee determines participated in or is responsible for the fraud causing
the need for the restatement forfeits the right to receive any future payments
under Section 7 of the Plan and must repay any amounts paid in excess of the
amounts that would have been paid based on the restated financial results. Any
repayments required under this Section 11.2 must be made by the Participant
within ten (10) days following written demand from the Company. This Section
11.2 applies only to Participants in the Plan who also participate in the
Steelcase Inc. Executive Severance Plan.
11.3No Right to Participate


Nothing in this Plan shall be deemed or interpreted to provide a Participant or
any non-participating Employee with any contractual right to participate in or
receive benefits of the Plan. No





--------------------------------------------------------------------------------





designation of an Employee as a Participant for all or any part of a Plan Year
shall create a right to incentive compensation or other benefits of the Plan for
any other Plan Year.
11.4No Employment Right


Participation in this Plan shall not be construed as constituting a commitment,
guarantee, agreement, or understanding of any kind that the Company or any
subdivision of the Company will continue to employ an individual, and this Plan
shall not be construed or applied as any type of employment contract or
obligation. Nothing herein shall abridge or diminish the rights of the Company
or the employing subdivision of the Company to determine the terms and
conditions of employment of any Participant or other employee or to terminate
the employment of any Participant or other Employee with or without cause at any
time.
11.5No Assignment or Transfer


Neither a participant nor any beneficiary or other representative of a
Participant shall have any right to assign, transfer, attach, or hypothecate any
incentive compensation amount or credit, potential payment, or right to future
payments of any incentive compensation amount or credit, or any other benefit
provided under this Plan. Payment of any amount due or to become due under this
Plan shall not be subject to the claims of creditors of the Participant or to
execution by attachment or garnishment or any other legal or equitable
proceeding or process.
11.6Withholding and Payroll Taxes


The Company shall deduct from any payment made under this Plan all amounts
required by federal, state, and local tax laws to be withheld and shall subject
any payments made under the Plan to all applicable payroll taxes and
assessments.
11.7Incompetent Payee


If the Committee determined that a person entitled to a payment hereunder is
incompetent, it may cause benefits to be paid to another person for the use or
benefit of the Participant or the Participant’s beneficiary at the time or times
otherwise payable hereunder, in total discharge of the Plan’s obligations to the
Participant or beneficiary.
11.8Section 409A


The intent of the parties is that payments under this Plan comply with Section
409A of the Code, to the extent subject thereto, and accordingly, to the maximum
extent permitted, this Plan shall be interpreted and administered to be in
compliance therewith. Notwithstanding anything contained herein to the contrary,
a Participant shall not be considered to have terminated employment with the
Company for purposes of this Plan unless the Participant would be considered to
have incurred a “separation from service” from the Company within the meaning of
Section 409A of the Code. Each amount to be paid under this Plan shall be
construed as a separate identified payment for purposes of Section 409A of the
Code, and any payments described in this Plan that are due within the “short
term deferral period” as defined in Section 409A of the Code shall not be
treated as deferred compensation unless applicable law requires otherwise.
Without limiting the foregoing and notwithstanding anything contained herein to
the contrary, to the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A of the Code, amounts that would
otherwise be payable pursuant to this Plan during the six-month period
immediately following a Participant’s separation from service shall instead be
paid on the first business day after the date that is six months following the
Participant’s separation from service (or death, if earlier). The Plan may be
amended in any respect deemed by the Board or the Committee to be necessary in
order to preserve compliance with Section 409A of the Code.





--------------------------------------------------------------------------------





11.9Governing Law


The provisions of the Plan shall be construed and governed under the laws of the
State of Michigan.
11.10Construction


The singular includes the plural, and the plural includes the singular, and
terms connoting gender include both the masculine and feminine, unless the
context clearly indicates the contrary. Capitalized terms, except those at the
beginning of a sentence or part of a heading, have the meaning defined in the
Plan.
SECTION 12
EXECUTION


IN WITNESS WHEREOF, Steelcase Inc. has caused this Plan, captioned “Steelcase
Inc. Management Incentive Plan,” as amended and restated effective as of
February 25, 2017, to be executed by its duly authorized officer this 2nd day of
May, 2017.
STEELCASE INC.




By_/s/ Lizbeth S. O'Shaughnessy


Its: Senior Vice President, Chief Administrative Officer, General Counsel &
Secretary





